KNOLL, J.,
concurs in the denial and assigns reasons. LA. REV. STAT. ANN. SECTIONS 9:355.1-355.17 provide detailed provisions for relocating a child’s residence with specific time lines for notice of relocation, objections to relocation, and hearings for such relocation. I write to highlight that hearings on either a temporary or permanent order permitting or restricting relocation “shall be accorded appropriate priority on the Court’s docket.” LA. REV. STAT. ANN. Section 9:355.9. This Court has further recognized that, to the extent practicable, any and all proceedings affecting children should be given expeditious treatment. LA. SUP. COURT RULES XXXII-XXXIV. Ac-*332eordingly, I would remand this matter to the district court to hear all pending matters in this proceeding with priority and to expeditiously rule on the issues presented.